Citation Nr: 1039252	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability of the right upper extremity, claimed as 
reflex sympathetic dystrophy (RSD), following surgical treatment 
at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 16, 1975, to July 24, 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In September 2008, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of that 
hearing is of record.  This matter was previously before the 
Board in March 2009 at which time it was remanded for additional 
development. 


FINDING OF FACT

Any additional right upper extremity disability acquired by the 
Veteran following treatment, including surgery performed in March 
2006 at a VA Medical Center (VAMC), did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other instance of fault on the part of VA, nor 
as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional right upper extremity disability claimed 
to be the result of VA treatment are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
Veteran was provided with initial notice of the VCAA in July 
2006, which was prior to the August 2006 adverse decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the Veteran in this case.  In 
the July 2006 letter, the RO informed the Veteran of the 
applicable laws and regulations with respect to this claim, the 
evidence needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159 
(2009); See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the Veteran and that no 
useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to this claim, the Board finds that the 
Veteran is not prejudiced by a decision at this time since the 
claim is being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since no 
disability rating or effective date will be assigned.  Moreover, 
the Veteran was provided with notice of the disability rating and 
effective date elements in a September 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has made reasonable and 
appropriate efforts to assist the Veteran in obtaining the 
evidence necessary to substantiate his claim, including obtaining 
all available VA and private medical records.  The Board notes 
that more than one attempt as been made to obtain the actual 
consent form that the Veteran signed with respect to his March 
2006 surgery, but that the actual consent form is not available.  
More specifically, VA informed the RO in January 2010 that the 
Veteran's entire electronic chart had been forwarded to the RO 
and that there was no consent form.  While the Veteran's 
electronic chart notes that the benefits, risks and complications 
(of the surgery) had been addressed with the Veteran, the chart 
does not include the actual consent form.  Accordingly, the Board 
finds that all reasonable attempts have been made to obtain the 
actual consent form and that any additional attempts to obtain 
this record would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002). Furthermore, additional reference to this form and its 
relevance to the outcome of this appeal is discussed below.  
Further assistance to the Veteran includes affording him 
pertinent VA examinations during the pendency of this appeal, and 
also providing him with the opportunity to attend a Board hearing 
which he attended at the RO in September 2008.  With respect to 
the VA examinations, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
with respect to the issue presently on appeal are adequate as 
they are predicated on a review of the Veteran's claims file, all 
pertinent evidence of record and, where applicable, on an 
adequate physical examination.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning the 
issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) 
(2010).  Moreover, the appellant has not indicated that any 
additional pertinent evidence exists, and there is no indication 
that any such evidence exists.  In fact, the Veteran indicated in 
writing in February 2010 that he had no additional evidence to 
submit and asked that the case be returned to the Board as soon 
as possible.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal being decided herein and that adjudication of this claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

VA outpatient records from a VA medical facility in Salt Lake 
City, Utah, show that the Veteran presented to the emergency 
department in February 2006 for his right wrist.  He reported 
that he injured his right hand approximately two weeks earlier 
and had been able to continue using the hand, but with some 
decreased range of motion.  He went on to report that the prior 
evening he slipped and landed on his right wrist resulting in 
increased swelling and pain with additional trouble using the 
hand.  X-rays reportedly showed a fracture of the ulnar styloid.  
The Veteran was assessed as having severe sprain of the right 
wrist with fracture of the ulnar styloid.

Two days later in February 2006, the Veteran was seen in the VA 
orthopedic hand clinic.  He explained that approximately two and 
a half weeks earlier he injured his right hand at work when a 
pipe fitting fell on him smacking the back of his right wrist.  
He said it happened at the end of the work day and he was able to 
"get through it".  He said he was on vacation the following 
week and that the wrist was improving.  He added that he began 
having problems with the right wrist again when he returned to 
work the following week.  X-rays revealed what appeared to be a 
chip fracture near the lunate at the scapholunate ligament 
interval.  X-rays also revealed that the lateral appeared to have 
some signs of increased widening.  The surgical attending 
physician opined that the Veteran may have a drill injury to the 
scapholunate region though it was an unusual mechanism.  He went 
on to state that "Most importantly; however, I think [the 
Veteran] has reflex sympathetic dystrophy over the top of it".  

On file is a VA surgery clinic report dated in March 2006 that 
reflects the Veteran's chief complaint of right wrist pain.  
According to this report, the Veteran's right wrist was too 
painful to get a complete examination, so he was returning to the 
clinic for a more complete examination.  X-ray reports were 
reviewed as well as a magnetic imaging resonance (MRI) report and 
right shoulder arthrogram.  The Veteran was assessed as having 
right scapholunate injury, possible partial, as well as a 
"TFCC" injury on MRI.  

A VA nursing pre-op note, dated two days prior to the March 2006 
surgery, notes that the Veteran had concerns about the wrist, 
what was to be done and his ability to work.  This note indicates 
that the surgical procedure planned was "scope right 
wrist...possible pins/".  It also notes that the surgery was to be 
performed on an outpatient basis.  

A VA attending pre-operative note dated the day of the March 2006 
surgery shows that the attending physician agreed with the plan 
for "lig[amen]t repair, reconstruction."  He also noted that 
the Veteran's reflex sympathetic dystrophy was "less" and that 
MRI was positive for a ligament tear.  He further noted that the 
benefits, risks, and complications were as described by the 
housestaff (on Feb 17) and had been addressed with the Veteran.

A VA operative report, dated March 10, 2006, shows that the 
Veteran underwent open reduction internal fixation of the right 
scapholunate ligament including K wire pinning and suture anchor 
repair.  It was noted on the report that there were no apparent 
complications from the procedure.

VA outpatient records show that the Veteran presented to the 
emergency department in April 2006 reporting right hand post-op 
swelling over the past week.  He also reported that his fingers 
turned blue and it felt like his circulation had been cut off.  
It was noted that he was in a short arm right upper extremity 
cast.  His cast was bivalved and medical and lateral cast 
cutter/spreader passes were made.  The cast was then rewrapped in 
ace bandages to maintain alignment.  

The Veteran was again seen in April 2006 in the emergency 
department triage approximately one week later with continuing 
complaints of right hand swelling and sharp "knife" pains.  He 
reported only sight improvement since his cast was cut at his 
last visit.  The attending physician opened up the cast further 
and cut the cast padding.  There was no apparent infection.  The 
Veteran reported that his hand and wrist felt better after the 
cast padding was cut.  He was seen again a few days later at 
which time his cast was removed.  He was noted to have limited 
motion at the metaphalangeal pip (MP) joints of the fingers.  X-
rays of the wrist revealed maintenance of reduction of the 
scapholunate repair.  There was diffuse disuse osteopenia.  The 
Veteran was assessed as having status post scapholunate repair 
and pinning, four weeks out.  His cast was replaced.  

The Veteran's pins were removed at a VA ortho hand clinic in May 
2006 under local anesthesia.  X-rays of the pins revealed 
osteopenia, no obvious signs of arthritis or infection and 
incomplete reduction but overall reasonable alignment of the 
wrist.  The physician noted that the Veteran was not moving his 
fingers as much as he would like, but his hand did not look 
infected or anything along those lines.  There was swelling in 
his fingers.  A thumb spica splint was ordered for the Veteran 
and he was advised to begin range of motion therapy.  Records 
show that the Veteran failed to report his scheduled occupational 
therapy appointment in May 2006.  He also failed to report to a 
follow up visit in June 2006 and it was assumed that he relocated 
to his home state.

In June 2006, the Veteran filed a claim for compensation under 
38 U.S.C.A. § 1151, asserting loss of right hand use due to 
surgery performed by VA in March 2006.

VA outpatient records in June 2006 show that the Veteran was seen 
in consultation at the VA medical center (VAMC) in Biloxi, 
Mississippi, for right wrist pain and swelling as well as loss of 
motion and loss of ability to use the right hand.  On examination 
the Veteran had practically no motion in his right wrist.  X-rays 
showed a metallic object in the wrist, possibly a suture anchor, 
and severe disuse atrophy "Sudex atrophy".  The Veteran was 
given an impression of reflex sympathetic dystrophy right upper 
extremity, and was started on an exercise program.  He was given 
the same impression during a clinic visit in July 2006, with 
noted improvement.

In August 2006, a VA medical opinion was obtained with respect to 
whether the Veteran had loss of use of the right upper extremity 
due to the surgical procedure performed at the VA medical 
facility in March 2006.  The opinion was based on a review of the 
Veteran's claims file.  After accurately relaying the Veteran's 
medical history with respect to his upper right extremity, the VA 
examiner noted that the RSD was actually diagnosed before the 
surgical procedure and that appropriate measures were taken for 
evaluation before any surgery was performed.  The examiner stated 
that the Veteran had an injury for which surgical fixation was 
felt to be the most appropriate treatment.  He went on to state 
that while the development of the reflex sympathetic dystrophy 
was unfortunate, it actually preceded any surgical procedure and 
was not the result of carelessness, negligence, inappropriate 
treatment or surgery.

A December 2006 outpatient record from the VA orthopedic clinic 
notes significant improvement in the Veteran's RSD since his last 
visit.  The physician estimated that it would take six months to 
a year from that time for the Veteran to reach maximum medical 
improvement.  He was given an impression of improving reflex 
dystrophy, right wrist.

In May 2007, the Veteran was referred to Dr. M. of the University 
of South Alabama, Department of Orthopaedic Surgery, for an 
orthopedic consultation at the request of Dr. B.  Dr. M. noted in 
the medical history section of his report that the Veteran 
underwent repair for a scapholunate dissociation in March 2006 
and was subsequently diagnosed as having RSD.  He diagnosed the 
Veteran as having probable old scapholunate dissociation, 
possible RSD, chondrolysis of the midcarpal and radiocarpal 
joint, and extensor lag on the right and small finger.  During a 
reevaluation in June 2007, Dr. M. noted that x-rays taken that 
day showed no obvious pathology in terms of joint loss or 
fracture other than the previously noted scapholunate ligament 
reconstruction, but he said the Veteran did have a diffuse 
osteopenia consistent with RSD.  Dr. M. diagnosed the Veteran in 
July 2007 as having RSD.  

EMG/NCV studies performed in conjunction with a VA orthopedic 
consult in December 2007 revealed mild right carpal tunnel 
syndrome, and no evidence of neuropathy to explain limited range 
of motion of the fingers.  The physician stated that could not 
explain the origin to the Veteran's decreased range of motion of 
his fingers or his hypersensitivity to pain around the incision 
at that time.  He noted that Dr. M. recommended possible surgery 
to "shorten a bone".  He recommended continued follow up with 
Dr. M. for this "complex hand patient"

In the substantive appeal, dated in December 2007, the Veteran 
referenced medical records from the University of South Alabama 
and the VAMC in Biloxi, Mississippi, that note that the Veteran 
was diagnosed as having RSD in March 2006.  Specifically, the 
Veteran referenced a May 2007 report from the University of South 
Alabama stating that the Veteran underwent hardware removal in 
May 2007 and "..was subsequently diagnosed as having reflex 
sympathetic dystrophy...".  He also referenced VA treatment 
records from the VAMC in Biloxi, Mississippi, in September 2006, 
December 2006 and April 2007, which he said states that he 
developed RSD in March 2006.  In addition, the Veteran asserted 
that the evidence shows that the February 2006 diagnosis involved 
incomplete examinations.  

In February 2008, Dr. M. provided an impression of status post 
severe synovitis of the wrist plus scapholunate dissociation and 
post RSD.  

An operative report, dated in February 2008, shows that the 
Veteran underwent arthroscopy with near-complete wrist 
synovectomy due to ulnar-sided wrist pain.

On file is a decision from the Social Security Administration 
(SSA), dated in May 2008, finding that the Veteran was under a 
disability as defined by the Social Security Act, from February 
14, 2006, through March 1, 2008, and that medical improvement 
occurred as of March 2, 2008, the date the Veteran's disability 
ended.  It is noted in this decision that the Veteran slipped and 
fell on February 24, 2006, and that he was seen by VA the next 
day at which time he was diagnosed as having RSD.

The Veteran testified at a Board hearing in September 2008 that 
he developed RSD as a result of surgery that was performed on his 
right wrist in March 2006.  He said he underwent a second surgery 
in February 1998 that was outsourced to USA Medical Center.  He 
said that VA told him that he would be as good as new in six to 
eight weeks and VA also told him that there would be no pinning, 
but there was a scapholunate pinning.  The Veteran reported that 
approximately one week after the initial surgery was performed, 
he had to return to the VAMC because his hand swelled up a great 
deal and because of the pain.  He said two of his VA doctors, Dr. 
M. and Dr. B., agreed that his RSD started after the surgery, not 
before it.  He said he wasn't currently receiving VA treatment 
for his hand.  

VA outpatient records in 2008 reflect assessments of RSD.  They 
also include a May 2008 record showing that the Veteran would not 
be starting the transitional work experience program because he 
had obtained a full time job in construction as a foreman.  

After reviewing the Veteran's claims file and relating his 
pertinent medical history, a VA examiner in April 2009 diagnosed 
the Veteran as having right wrist injury times two with lunate 
fracture and lunatriquetral instability as well as surgery times 
two.  He also diagnosed residual RSD and moderate functional 
limitation.  The examiner went on to opine that it was impossible 
to determine whether the Veteran's RSD was due to trauma or 
surgery, but that it was most often due to a stressor.  He stated 
that the precise cause was unknown and not due to fault.  He 
added that the Veteran would be expected to have some post-
surgical reduction in range of motion temporarily and that, 
unfortunately, the onset of RSD overshadowed any limitations from 
surgery.  He said that "[o]ne can only say ...the limitations were 
predominantly due to trauma and RSD.  He went on to state that he 
was not able to find any evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault on the 
part of VA in the performance of the March 10, 2006, surgery.

At a VA examination in August 2009, the Veteran said that he was 
employed as a construction worker and was unable to use a hammer 
in his right hand or do fine motor tasks such as fastening nuts.  
The examiner relayed the Veteran's history of trauma to the right 
hand or fingers due to slipping and being hit in the right wrist 
with a pipe.  His reported surgery was noted as involving open 
reduction and internal fixation of the right wrist in March 2006.  
The examiner diagnosed the Veteran as having flexion/contraction 
of the ring and little fingers, right hand.  The examiner opined 
that sequella of flexion contracture, pain and decrease in 
movement of the fingers and wrist was more likely a result of the 
injury rather than the surgery.  

In written argument in May 2010, the Veteran's representative 
questioned whether the informed consent procedures for the March 
2010 surgery were properly followed and, if not, then the Veteran 
would be entitled to benefits on the basis of negligence.  

III.  Law and Analysis

Under 38 U.S.C.A. § 1151, compensation benefits may be awarded 
for a "qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The additional 
disability qualifies for compensation if it is not the result of 
the Veteran's willful misconduct and if it was caused by hospital 
care, medical or surgical treatment, or examination provided 
under the laws administered by VA.  In order to constitute a 
"qualifying additional disability," the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the facility furnishing the 
care, treatment, or examination; or (2) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a).

Under 38 C.F.R. § 3.361, in determining whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care or medical 
or surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment has stopped.  
See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that VA hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  See 38 C.F.R. § 3.361(c).  Merely showing 
that a veteran received care or treatment and that the veteran 
has an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of a 
disease or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused the veteran's 
additional disability, it must be shown that the medical 
treatment caused the additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or that VA furnished the medical 
treatment without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each case to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with informed consent.  See 
38 C.F.R. § 3.361(d)(2).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Id.

To establish that VA treatment caused additional disability, the 
evidence must show that the medical treatment resulted in the 
veteran's additional disability.  Merely showing that a veteran 
received treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

In the instant case, after careful consideration, the Board has 
determined that the preponderance of the medical evidence does 
not show that the Veteran has a "qualifying additional 
disability" for which compensation benefits may be granted under 
38 U.S.C.A. § 1151.  

The Veteran maintains that he developed RSD as a result of the VA 
surgery on March 10, 2006.  However, there is a VA outpatient 
record dated prior to the Veteran's March 2006 surgery, in 
February 2006, that clearly raises the diagnosis of RSD.  In this 
regard, the attending VA physician for surgery stated that the 
Veteran may have a drill injury to the scapholunate region.  He 
went on to state that, "Most importantly; however, I think [the 
Veteran] has reflex sympathetic dystrophy over top of it ..." The 
attending physician again referenced the Veteran's RSD on a 
preoperative record in March 2006 by noting that the Veteran's 
RSD was "less".  This evidence was noted by the VA examiner in 
August 2006 who concluded that the RSD was actually diagnosed 
before the surgical procedure and that appropriate measures were 
taken for evaluation before any surgery was performed.  He stated 
that the Veteran had an injury for which surgical fixation was 
felt to be the most appropriate treatment and that while the 
development of RSD was unfortunate, it actually preceded any 
surgical procedure and was not the result of carelessness, 
negligence, inappropriate treatment or surgery.  

Moreover, by comparing the Veteran's right wrist prior to and 
after the March 2006 surgery, it is evident that his post surgery 
complaints of decreased range of motion, swelling and pain 
preceded the March 2006 surgery.  See 38 C.F.R. § 3.361(b).

The Veteran contends that the diagnosis of RSD made in February 
2006 was not based on a complete examination due to the Veteran's 
right wrist pain.  However, the records show that the Veteran 
returned to the clinic in March 2006 where he underwent a more 
complete examination and, as noted above, there is the March 2006 
pre-operative note which states that RSD was "less".  

Furthermore, there are no contrary medical opinions of record.  
The Board acknowledges that at the September 2008 hearing the 
Veteran testified that his physicians, Drs. M and B., both agreed 
that the RSD began after the surgery.  To this extent, he is 
competent as a layperson to report what his physician told him 
because it is a subject about which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
competent medical evidence of record does not support these 
allegations.  Rather the statements by Drs. M. and B. that the 
Veteran points to in support of his claim appear to be no more 
than a mere recitation of the Veteran's history as opposed to an 
etiological opinion.  In other words, they do not specifically 
address or in any way refute the diagnosis rendered by the VA 
physician in February 2006.  Indeed, it does not appear that 
these physicians ever reviewed the February 2006 VA medical 
records.  See LeShore v. Brown, 8 Vet App. 406, 409 (a bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional).

In addition, there is the subsequent VA medical opinion of the 
April 2009 examiner who opined, after reviewing the Veteran's 
claims file, that it was impossible to determine whether the 
Veteran's RSD was due to trauma or surgery, but that he was not 
able to find any evidence of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part of 
VA in the performance of the March 10, 2006, surgery.  There is 
also the August 2009 VA examiner who, after examining the Veteran 
and reviewing his claims file, opined that sequella of flexion 
contracture, pain and decrease in movement of the fingers and 
wrist was more likely a result of the injury rather than the 
surgery.  

The Board acknowledges the Veteran's belief that VA's negligence 
caused a qualifying additional disability in his upper right 
extremity.  However, as a layperson without medical training, the 
Veteran is not qualified to provide a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such an 
opinion may only be provided by a qualified medical professional.

Consideration has also been given to the Veteran's 
representative's argument that the informed consent procedures of 
38 C.F.R. § 17.32 were not properly followed and that negligence 
is the result.  Despite its best efforts, VA was unable to obtain 
the actual signed consent form for the March 2006 surgery.  
However, VA preoperative records document that consent had been 
verified and that the benefits, risks and complications (of the 
surgery) had been addressed with the Veteran.  Moreover, as 
explained above, the weight of medical evidence shows that there 
was no additional disability that resulted from the Veteran's 
surgery on March 10, 2006, and even if there was additional 
disability, that such disability was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
performing the March 2006 surgery.  Moreover, as the diagnosis of 
RSD was made prior to the March 2006 surgery, further 
consideration as to whether this disability was an event not 
reasonably foreseeable is not warranted.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against this claim and entitlement to 
compensation benefits for additional disability of the right 
upper extremity, claimed as reflex sympathetic dystrophy, under 
38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for 
additional right upper extremity disability, claimed as reflex 
sympathetic dystrophy, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


